        Case 3:20-cv-05671-JD Document 53-1 Filed 09/30/20 Page 1 of 2




     Bonny E. Sweeney (SBN 176174)
 1   Samantha J. Stein (SBN 302034)
 2   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 3   San Francisco, CA 94104
     Telephone: (415) 633-1908
 4   Facsimile: (415) 358-4980
     bsweeney@hausfeld.com
 5   sstein@hausfeld.com
 6
     Counsel for Plaintiff Peekya Services, Inc.
 7   and the Proposed Class

 8

 9                              UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA

11

12    EPIC GAMES, INC.,                            Case No. 3:20-cv-05671-JD
13                            Plaintiff,
         v.                                        DECLARATION OF BONNY E.
14                                                 SWEENEY IN SUPPORT OF
      GOOGLE LLC; GOOGLE IRELAND                   PLAINTIFF’S MOTION TO RELATE
15    LIMITED; GOOGLE COMMERCE
      LIMITED; GOOGLE ASIA PACIFIC PTE.
16    LIMITED; and GOOGLE PAYMENT
      CORP.,
17                     Defendants.
18
19

20

21

22

23

24

25

26

27

28
     DECLARATION OF BONNY E. SWEENEY
        Case 3:20-cv-05671-JD Document 53-1 Filed 09/30/20 Page 2 of 2




 1   I, BONNY E. SWEENEY, declare as follows:

 2            1.     I am a partner at the law firm of Hausfeld LLP. I am attorney of record for the

 3   named Plaintiff Peekya Services, Inc. I make this declaration in support of Plaintiff Peekya

 4   Services Inc.’s Administrative Motion to Consider Whether Cases Should Be Related, Pursuant to

 5   Civil L.R. 3-12 and 7-11. I have personal knowledge of the facts stated herein, and if called as a

 6   witness, I could and would competently testify thereto.

 7            2.     Attached as Exhibit A is a true and correct copy of the complaint in Epic Games,

 8   Inc. v. Google LLC et al., Case No. 3:20-cv-05671-JD (N.D. Cal, filed August 13, 2020) (“Epic”).

 9            3.     Attached as Exhibit B is a true and correct copy of the complaint in Pure Sweat

10   Basketball Inc., v. Google LLC et al., Case No. 3:20-cv-05792-JD (N.D. Cal, filed August 17,

11   2020).

12            4.     Attached as Exhibit C is a true and correct copy of the complaint in Carr v. Google

13   LLC et al., Case No. 5:20-cv-05761-JD, (N.D. Cal, filed August 16, 2020).

14            5.     Attached as Exhibit D is a true and correct copy of the complaint filed by Peekya

15   Services Inc., which Plaintiff asserts should be related to the first-filed related action, Epic.

16            I declare under the penalty of perjury under the laws of the United States that the foregoing

17   is true and correct.

18            Executed this 30th day of September, 2020, in San Francisco, California.

19
                                                                       /s/ Bonny E. Sweeney
20                                                                     Bonny E. Sweeney
21

22

23

24

25

26

27

28
                                                        1
     DECLARATION OF BONNY E. SWEENEY
